DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “the positional relationship between the support surface and the target recording medium” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toya (8,678,579) in view of Dekel et al. (2018/0118495).

Regarding claim 1, Toya teaches a recording device, comprising: 
a driving roller (fig. 2, item 21b) configured to be driven to transport a target recording medium (fig. 2, item R);
a supporting stage (fig. 2, item 31) including a supporting surface (fig. 2, top surface of item 31) formed with a plurality of suction holes (fig. 2, items 44) and configured to support the target recording medium (see fig. 2) transported along the supporting surface by applying a negative pressure to an internal space communicating with the suction holes (see figs. 2, 3); 

wherein the supporting surface includes, in a transport direction of the target recording medium (fig. 2, conveying direction), a first region (fig. 2, region corresponding to fan unit 43) where a first suction force is generated and a second region (fig. 2, region corresponding to fan unit 42) where a second suction force weaker than the first suction force is generated col. 9, lines 14-22), wherein the first suction force generated in the first region is generated at the same time that the second suction force is generated in the second region (see fig. 3A),
wherein the support surface is fixed without moving in the transport direction, and when the target recording medium is transported in the transport direction, the positional relationship between the support surface and the target recording medium changes (see fig. 2), and
wherein the first region is a region facing a nozzle surface of the recording head (see fig. 2, note that when head 33 is positioned above fan unit 43, this limitation is met), and the second region is a region not facing the nozzle surface of the recording head (see fig. 2, note that when head 33 is positioned above fan unit 43, this limitation is met), the second region being downstream of the driving roller in the transport direction and upstream of the first region in the transport direction (see fig. 2, note that when head 33 is positioned above fan unit 43, this limitation is met).


It should be noted that, according to MPEP 2114, the manner of operating an a device does not distinguish an apparatus claim from the prior art, and apparatus claims cover what a device is, not what a device does. Here, language directed to the fixedness of the partition member during fluid ejection is purely directed to the manner of operation of the device, not the structure of the claimed device. Furthermore, the relative pressures applied in the first and second regions are purely functional and do not read on the structure of the apparatus. Thus, even if Toya in view of Dekel did not teach the fixedness of the partition member or the relative applied pressures of the claimed regions, such limitations would not be patentably differentiating .  
 	Regarding claim 2, Toya in view of Dekel teaches the recording device according to claim 1, wherein the partition member in the internal space is configured to be detachable (Dekel, [0039], note that the partition member 150/350, i.e., piston, is “fixably coupled to,” i.e., detachable from, belt). 	Regarding claim 3, Toya in view of Dekel teaches the recording device according to claim 1, wherein the partition member in the internal space is configured to be movable in the transport direction (Dekel, see fig. 1).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toya in view of Dekel as applied to claim 1 above, and further in view of Hoover (2010/0314828).
 	Regarding claim 4, Toya in view of Dekel teaches the recording device according to claim 1. Toya in view of Dekel does not teach wherein the partition member in the internal space is configured to be movable in a direction intersecting the transport direction. Hoover teaches a partition member movable in a direction intersecting a transport direction (Hoover, fig. 2, Note that partition member 160 is movable in direction C, which intersects a transport direction). It would have been obvious to one of ordinary skill in the art at the time of invention to allow the partition . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.